Citation Nr: 1118797	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  08-18 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a groin condition.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Andrew Mack



INTRODUCTION

The Veteran served on active duty from April 1969 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that declined to reopen a previously denied claim for service connection for a groin condition.  The matter has since been transferred to the RO in Buffalo, New York.

In January 2010, the Board reopened the claim for service connection and remanded it to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claim (as reflected in a February 2011 supplemental statement of the case) and returned the matter on appeal to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The Veteran suffered a traumatic straddle injury to his groin in service.

2.  The Veteran has a current diagnosed left testicular spermatocele.

3.  The competent medical evidence regarding whether the Veteran's in-service injury resulted in his current left testicular spermatocele is in relative equipoise.


CONCLUSION OF LAW

The criteria for service connection for a left testicular spermatocele are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the favorable disposition of the claim for service connection, the Board finds that all notification and development actions needed to fairly adjudicate each aspect of the appeal have been accomplished.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

The Veteran's service treatment records indicate that, in October 1970, he sought medical treatment for a possible rupture after noticing a discoloration of the scrotum for two days, with no pain involved.  It was noted that the Veteran had fallen and straddled a board, which had resulted in a hematoma on the scrotum with no laceration, tenderness, or pain.  The diagnosis was hematoma of the scrotum.  The record reflects no further treatment for groin or scrotum problems related to the Veteran's injury, and the report of an October 1971 examination for separation from service indicates a normal evaluation of the genitourinary system, with no groin problems noted.

The Veteran also submitted a notarized statement, dated in August 2006, from his supervising corporal in October 1970.  The Veteran's corporal stated that he had witnessed the Veteran, while working on the roof of a shed, fall onto the support wall and straddle it with his legs, which caused him severe groin injury and pain.

The earliest post-service indication of any groin condition is a November 2002 VA treatment record, which indicates that the Veteran had pain and swelling of the left testicle.  The diagnosis was hydrocele of the left testicle. 

A May 2003 VA treatment record indicates that the Veteran complained of discomfort in the left testicle with swelling, and reported that thirty years ago he was injured in service when he stepped off of a beam and was stuck in the groin.  The Veteran reported having had no evaluation or treatment for this problem since that time, but that recently, for uncertain reasons, it had become something he wanted to have investigated, and had become a bit more uncomfortable.  Swelling of the left testicle was noted, and the diagnosis was left groin/testicular pain associated with left testicular hydrocele.  

The report of a December 2010 VA examination indicates that, on physical examination, the Veteran had a soft, non-tender mass at the base of the left testicle, approximately 2.5 centimeters in diameter.  The examiner noted the results of a July 2003 ultrasound, which demonstrated normal tests, but that the left side of the scrotum showed a 4.2 centimeter spermatocele.  After reviewing the record and examining the Veteran, the VA examiner's diagnosis was left testicular spermatocele.  The examiner noted that there was no clear pathology found on examination to render a diagnosis with respect to any other groin condition.

In the report, the examiner quoted pertinent medical literature, including the following:  "It is not uncommon for boys and men to suffer minor episodes of scrotal trauma; only rarely does a severe testicular injury result, usually due to compression of the testis against the pubic bones from a direct blow or straddle injury.  The spectrum of injuries can range from a hematocele (hematoma within the tunica vaginalis) to an intratesticular hematoma to disruption of the tunica albuginea causing testicular rupture."  Further medical literature quoted by the VA examiner included that spermatoceles "are always located superior to the testis and are palpated distinct from the testis, thereby differentiating them from hydroceles."  As to whether the current left testicular spermatocele was in any way related to the Veteran's service, including the injury during service, the VA examiner stated that she could not resolve this issue without resort to mere speculation.  The examiner stated that she did not find literature to support that injury to the scrotum as described would result in a spermatocele.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for a left testicular spermatocele must be granted. 

Both the service treatment records and the August 2006 statement from the Veteran's supervising corporal indicate that the Veteran fell and suffered a straddle injury to the scrotum and groin during service in October 1970.  Also, the medical record reflects a current diagnosis of a left testicular spermatocele.

Furthermore, the Board finds that the medical evidence of record raises a reasonable doubt as to the question of whether a nexus exists between the Veteran's in-service injury and his current left testicular spermatocele.  The only competent medical opinion of record addressing this question is that of the December 2010 VA examiner, who stated that she could not resolve the issue of whether the current left testicular spermatocele was in any way related to the Veteran's service, including the injury during service, without resort to mere speculation.

The Board notes that, although the examiner did not state that it was more likely than not that the Veteran's spermatocele was not related to his in-service injury, she stated that she did not find literature to support the proposition that injury to the scrotum as described would result in a spermatocele.  However, while the VA examiner quoted medical literature regarding spermatoceles and other groin and testicular conditions, she neither commented on any other possible etiology of the Veteran's spermatocele, nor cited any medical literature stating that there is no relationship between groin trauma and spermatoceles, or regarding what causes spermatoceles, specifically.  Rather, the literature quoted by the VA examiner tends to suggest that spermatoceles might be related to groin trauma.  In this regard, the Board notes the literature stating that scrotal trauma can result in testicular injury "usually due to compression of the testis against the pubic bones from a direct blow or straddle injury," and that the Veteran suffered a straddle injury in service.  The Board also notes the literature indicates that a "spectrum" of injuries might result from such trauma, including "hematocele (hematoma within the tunica vaginalis)."  

Thus, the medical literature cited by the VA examiner indicates that a range of testicular and groin conditions can result from a straddle injury.  Also, again, the December 2010 VA examiner neither commented on any other possible etiology of the Veteran's spermatocele, nor cited any medical literature regarding any relationship between groin trauma and spermatoceles or what causes spermatoceles.  In light of these circumstances, and in light of the fact that the VA examiner's ultimate conclusion was that she could not resolve the issue of whether the current left testicular spermatocele was in any way related to the Veteran's injury during service without resort to mere speculation, the Board finds the competent medical evidence regarding whether the Veteran's in-service injury resulted in his current left testicular spermatocele to be in relative equipoise. 

Given the totality of the evidence, and resolving all reasonable doubt on the question of medical nexus in the Veteran's favor (see 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, and Gilbert, 1 Vet. App. at 53-56), the Board finds that the criteria for service connection for left testicular spermatocele are met.



ORDER

Service connection is granted for a left testicular spermatocele.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


